 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11       CHRISTIAN DIAZ,                       Case No. 5:19-cv-01408-PA-MAA
12                       Petitioner,           ORDER DISMISSING PETITION
13                                             WITHOUT PREJUDICE
             v.
14
         SCOTT FRAUENHEIM, Warden,
15
16                       Respondent.

17
18          On July 31, 2019, the Court received and filed Petitioner Christian Diaz’s
19   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (“1408 Petition,”
20   ECF No. 1.) On the same date, the Court received in a different envelope and filed
21   a virtually identical copy of the 1408 Petition, which copy was processed as a case-
22   initiating petition separate from the 1408 Petition. See Petition, Diaz v.
23   Frauenheim, No. 5:19-cv-01415-PA-GJS, ECF Nos. 1 to 1-5 (C.D. Cal. filed July
24   31, 2019) (“1415 Petition”). In other words, these two copies of the same petition
25   began parallel proceedings in two separate cases. 1
26
27
     1
       A subsequent filing from Petitioner, a letter directed to the Clerk of the Court
28   requesting an extension of time, initiated a third case. Request for Extension of
 1         On September 20, 2019, Respondent Scott Frauenheim filed a motion to
 2   dismiss this action as duplicative of the concurrently filed action. (ECF No. 9.)
 3   Petitioner did not respond to the Motion within the time permitted for response.
 4   Meanwhile, in the parallel litigation, Petitioner responded to the Court’s order to
 5   show cause why the 1415 Petition should not be dismissed as untimely. Response
 6   to: Possible Dismissal for Untimeliness, Diaz v. Frauenheim, No. 5:19-cv-01415-
 7   PA-GJS, ECF No. 5 (C.D. Cal. filed Sept. 9, 2019).
 8         Federal courts “retain broad powers to prevent duplicative or unnecessary
 9   litigation” and to control their dockets. Slack v. McDaniel, 529 U.S. 473, 478
10   (2000); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962). “Plaintiffs
11   generally have ‘no right to maintain two separate actions involving the same subject
12   matter at the same time in the same court and against the same defendant.’” Adams
13   v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007) (quoting Walton v.
14   Eaton Corp., 563 F.2d 66, 70 (3d Cir.1977) (en banc)). “After weighing the
15   equities of the case, the district court may exercise its discretion to dismiss a
16   duplicative later-filed action, to stay that action pending resolution of the previously
17   filed action, to enjoin the parties from proceeding with it, or to consolidate both
18   actions.” Id. The test for determining whether a suit is duplicative borrows from
19   the test for claim preclusion: “we examine whether the causes of action and relief
20   sought, as well as the parties or privies to the action, are the same.” Id. at 689.
21         The 1408 Petition and the 1415 Petition are duplicative of one another
22   because they are virtually identical; 2 they contain the same causes of action, relief
23   sought, and parties. Nothing in the Court’s records indicate that Petitioner intended
24
25   Time for Federal Habeas Corpus, Diaz v. Frauenheim, No. 5:19-cv-01441-PA-GJS
     (C.D. Cal. filed Aug. 2, 2019).
26
     2
27    The copy of the 1408 Petition uploaded to the Court’s electronic case management
     system omits a page included in the 1415 Petition and in the original 1408 Petition
28   on file with the Court. See 1415 Petition, ECF No. 1-5, at 36.
                                                 2
 1   to initiate two actions by submitting two copies of his habeas petition to the Court;
 2   instead, the Court presumes that the duplicate copy was submitted in an effort to
 3   comply with the Court’s Local Rules. See C.D. Cal. L.R. 11-4.1.2 (“All paper
 4   documents filed manually with the Clerk, including all exhibits to documents, must
 5   be accompanied by one clear, conformed, and legible copy for the use of the
 6   judge.”). Accordingly, maintaining two parallel cases does not seem to be
 7   Petitioner’s intent. Moreover, Petitioner’s interests align with those of Respondent
 8   and the Court, as all will save time and resources by litigating Petitioner’s claims
 9   together at once. Proceeding in one action would reduce confusion and the
10   likelihood of incongruous procedural and substantive decisions by the two
11   Magistrate Judges to whom the two cases were referred. Given that Petitioner has
12   indicated an intent to prosecute the 1415 Petition by responding to the Court’s order
13   to show cause in that action, closing this case and proceeding in the parallel case is
14   appropriate.
15         Weighing the equities, the Court determines that this action should be
16   dismissed in favor of the concurrently-filed action, No. 5:19-cv-01415-PA-GJS.
17   Consequently, this action is DISMISSED WITHOUT PREJUDICE to litigating
18   the habeas petition in the concurrently-filed action. Respondent’s motion to
19   dismiss is DENIED as moot.
20
21         IT IS SO ORDERED.
22
23   DATED: November 12, 2019
24
25                                           PERCY ANDERSON
                                             UNITED STATES DISTRICT JUDGE
26
27
28
                                                3
 1   Presented by:
 2
 3
 4   MARIA A. AUDERO
     UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 4
